J-S43005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANTHONY SHYRONE MORROW                   :
                                          :
                    Appellant             :   No. 1817 WDA 2019

          Appeal from the PCRA Order Entered November 13, 2019
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                         CP-25-CR-0000816-2011


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                       FILED FEBRUARY 03, 2021

      Appellant, Anthony Shyrone Morrow, appeals from the November 13,

2019 order dismissing his petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. After careful review, we affirm.

      A prior panel of this Court aptly summarized the factual and procedural

background, as follows:

            Appellant shot his cousin in [the crowded Last Stop B]ar in
      Erie, Pennsylvania[,] on December 31, 2010. Thereafter, on
      November 17, 2011, a jury convicted Appellant of attempted
      homicide, aggravated assault, and possession of an instrument of
      crime.2 On January 17, 2012, the trial court sentenced Appellant
      to 20 to 40 years of incarceration for aggravated assault with a
      consecutive term of one to five years of incarceration for
      possessing an instrument of crime.         Appellant’s aggravated
      assault conviction merged with his attempted murder conviction
      for sentencing purposes.       This Court affirmed Appellant’s
      judgment of sentence in an unpublished memorandum filed on
      March 19, 2013. See Commonwealth v. Morrow, 69 A.3d
      1296, [256 WAL 2012 (Pa. Super. filed March 19, 2013)]
      (unpublished memorandum). Our Supreme Court denied further
J-S43005-20


       review. See Commonwealth v. Morrow, 78 A.3d 1090[, 268
       WAL 2013 (Pa. October 29, 2013)].

              2   18 Pa.C.S.A. §§ 901, 2702, and 907, respectively.

              On July 2, 2014, Appellant filed a pro se PCRA petition. The
       PCRA court appointed counsel by order dated July 18, 2014.
       Despite the appointment of counsel, Appellant filed pro se
       amended PCRA petitions on August 1, 2014[,] and August 12,
       2014. PCRA counsel filed a no-merit letter and petition for leave
       of court to withdraw as counsel pursuant to Turner/Finley[1] on
       August 13, 2014. On August 15, 2014, the PCRA court sent
       Appellant notice of its intent to dismiss his PCRA petition without
       a hearing pursuant to Pa.R.Crim.P. 907. On that same date, the
       PCRA court entered an order granting counsel’s petition to
       withdraw as counsel. On September 2, 2014, Appellant filed a pro
       se motion to amend and supplement his pro se PCRA petition. He
       filed a similar request on September 4, 2014. On September 4,
       2014, Appellant also filed an objection to the PCRA court’s intent
       to dismiss his PCRA petition without a hearing. The PCRA court
       denied Appellant’s PCRA petition by order entered on
       September 11, 2014, after considering all of Appellant’s various
       pro se and counseled filings.

Commonwealth v. Morrow, 131 A.3d 84, 1654 WDA 2014 (Pa. Super. filed

August 6, 2015) (unpublished memorandum affirming the September 11,

2014 order).

       On June 3, 2016, Appellant filed a motion for habeas corpus relief

pursuant to 28 U.S.C. § 2254 in the United States District Court for the

Western District of Pennsylvania. See Morrow v. Superintendent Clark et

al., No. 1:16-cv-128 (W.D. Pa. filed June 3, 2016). Amended PCRA Petition,

5/6/19, at ¶ 14. As part of the inquiry into the circumstances of the federal

habeas case, an investigator interviewed three witnesses: Craig Cook,
____________________________________________


1  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S43005-20



Jeremy Bowling, and Thomas Culpepper. These witnesses claimed they were

with Appellant at the Last Stop Bar on the night of the shooting and that

Appellant was not the shooter. Id. at ¶¶ 25, 29, 32, and 35. Based upon this

information, Appellant filed a second, untimely PCRA petition, averring that its

untimeliness was excused by the “after-discovered facts” exception outlined

in 42 Pa.C.S. § 9545(b)(1)(ii).     Appellant requested leave to amend the

petition after investigation of his claim was complete. Second PCRA Petition,

9/21/18, at ¶¶ 32, IX.

      On September 26, 2018, the federal habeas proceedings were stayed

pending resolution of the present PCRA petition.      Amended PCRA Petition,

5/6/19, at ¶ 16. Subsequently, the PCRA court granted Appellant leave to

amend, and an amended petition was filed on May 6, 2019. On July 9, 2019,

the Commonwealth filed a response to Appellant’s amended petition, and on

September 16, 2019, Appellant filed a reply.

      On October 18, 2019, the PCRA court filed a Pa.R.Crim.P. 907 notice of

intent to dismiss Appellant’s amended petition without a hearing, having

concluded “that [Appellant’s] claims are time barred by the statute, and this

[c]ourt therefore lacks jurisdiction to consider them.”      Rule 907 Notice,

10/18/19, at 1. On November 13, 2019, the PCRA court denied Appellant’s

petition, and Appellant timely appealed. Both the PCRA court and Appellant




                                     -3-
J-S43005-20



complied with Pa.R.A.P. 1925.2

       On appeal, Appellant raises the following issues:

             I. Whether a defendant who is incarcerated, indigent, and
       at the mercy of appointed counsel, and who repeatedly asks
       appointed counsel to interview potential witnesses, has
       established that the recently obtained statements of those
       witnesses are “facts” that were both (i) previously unknown to him
       and (ii) unable to be ascertained by the exercise of due diligence,
       within the meaning of 42 Pa.C.S. § 9545(b)(1)(ii)?

             II. Whether a defendant’s actual innocence provides a
       gateway to overcome any procedural issues, including timeliness,
       allowing a PCRA court to rule on the merits of the defendant’s
       claims?

Appellant’s Brief at 5.

       Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA court’s

determination is free of legal error. Commonwealth v. Phillips, 31 A.3d 317,

319 (Pa. Super. 2011). “The PCRA court’s findings will not be disturbed unless

there is no support for the findings in the certified record.” Id.

       Additionally, a PCRA petition must be filed within one year of the date

that the judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This

time requirement is mandatory and jurisdictional in nature, and the court may


____________________________________________


2 The PCRA judge originally assigned to Appellant’s PCRA matter retired in
December of 2019, and the case was reassigned to another Erie County jurist.
On January 10, 2020, the newly-assigned PCRA court issued a memorandum
opinion relying “on the Notice of Intent to Dismiss Without Hearing filed
October 17, 2019. . . . No further Opinion is necessary.” PCRA Court Opinion,
1/10/20, at 1.

                                           -4-
J-S43005-20


not ignore it in order to reach the merits of the petition. Commonwealth v.

Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013). For purposes of the PCRA,

a judgment of sentence “becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3).

      In the matter sub judice, we affirmed Appellant’s judgment of sentence

on March 19, 2013, and the Pennsylvania Supreme Court denied further review

on October 29, 2013. The time for seeking review in the Supreme Court of the

United States expired on January 27, 2014, ninety days after the Pennsylvania

Supreme Court denied Appellant’s petition for allowance of appeal. 42 Pa.C.S.

§ 9545(b)(3); U.S.Sup.Ct.R. 13.        Thus, Appellant’s judgment of sentence

became final on January 27, 2014. In order to be timely under the PCRA,

Appellant was required to file his PCRA petition on or before January 27, 2015.

Because Appellant did not file the instant PCRA petition until September 21,

2018, more than three years after his judgment of sentence became final, the

petition is patently untimely.

      Nevertheless, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and

(iii), is met. Pursuant to Section 9545(b):

      (b) Time for filing petition.--


                                       -5-
J-S43005-20


          (1) Any petition under this subchapter, including a second
          or subsequent petition, shall be filed within one year of the
          date the judgment becomes final, unless the petition alleges
          and the petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). A petition invoking one of these exceptions

must be filed within one year of the date the claim first could have been

presented. 42 Pa.C.S. § 9545(b)(2).3 It is well established that the burden

is on the petitioner to prove that one of the timeliness exceptions applies.

Commonwealth v. Marshall, 947 A.2d 714, 719 (Pa. 2008).




____________________________________________


3  Section 9545(b)(2) was amended, changing the amount of time a PCRA
petitioner has to present a claim under Section 9545(b)(1) from sixty days to
one year from the time the claim could have been presented. This change
applies only to claims arising on or after December 24, 2017. 42 Pa.C.S.
§ 9545(b)(2), cmt. Appellant’s alleged claims arose on July 26, 2018, when
the investigator in the federal habeas case interviewed purported witness,
Craig Cook. Amended PCRA Petition, 5/6/19, at ¶41. Consequently, the
amended statute applies.

                                           -6-
J-S43005-20


      Here, Appellant asserts his petition meets the timeliness exception

applicable    for   claims    of    newly-discovered      facts,   found     at

Section 9545(b)(1)(ii). With respect to a claim of newly-discovered facts, this

Court has previously explained:

             The timeliness exception set forth in Section 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts
      upon which he based his petition and could not have learned those
      facts earlier by the exercise of due diligence. Commonwealth v.
      Bennett, 593 Pa. 382, 930 A.2d 1264, 1271 (2007). Due
      diligence demands that the petitioner take reasonable steps to
      protect his own interests. Commonwealth v. Carr, 768 A.2d
      1164, 1168 (Pa. Super. 2001). A petitioner must explain why he
      could not have learned the new fact(s) earlier with the exercise of
      due diligence. Commonwealth v. Breakiron, 566 Pa. 323, 330-
      31, 781 A.2d 94, 98 (2001); Commonwealth v. Monaco, 996
      A.2d 1076, 1080 (Pa. Super. 2010), appeal denied, 610 Pa. 607,
      20 A.3d 1210 (2011).         This rule is strictly enforced.    Id.
      Additionally, the focus of this exception “is on the newly
      discovered facts, not on a newly discovered or newly willing source
      for previously known facts.” Commonwealth v. Marshall, 596
      Pa. 587, 596, 947 A.2d 714, 720 (2008).

Commonwealth v. Brown, 111 A.3d 171, 176–177 (Pa. Super. 2015). “The

test is conjunctive; the appellant must show by a preponderance of the

evidence that each of these factors has been met in order for a new trial to be

warranted.” Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa. Super.

2012) (citation omitted). Accordingly, we must determine whether Appellant

has established both that “there were facts unknown to him and that he

exercised due diligence in discovering those facts.” Brown, 111 A.3d at 176.

      The PCRA court concluded Appellant failed to meet the newly-discovered

fact-timeliness exception, reasoning:



                                     -7-
J-S43005-20


            [Appellant] asserts that he qualifies for a timeliness
     exception because he “meets the requirements of exception
     (b)(1)(2).” In short, [Appellant] argues that facts upon which his
     claim is predicated were unknown to [Appellant] (at trial) and
     could not have been ascertained by the due diligence. In support
     of his newly discovered facts claim, [Appellant] avers that his trial
     counsel failed to interview or use testimony from witnesses at the
     scene, specifically Craig Cook, Jeremy Bowling, and Thomas
     Culpepper, whose testimony may have been exculpatory.

           It is important to note that [Appellant] was not denied the
     opportunity to raise these issues in a PCRA. Rather, [Appellant]
     had three years to address these matters, but failed to do so in a
     timely fashion. An affidavit from [Appellant] dated February 19,
     2015, states “I did provide Counsel with names of witnesses who
     could establish I did not commit the crime alleged, Craig Cook and
     Jeremy Bowling.” Obviously these witnesses are not newly
     discovered evidence. Further, Thomas Culpepper claimed that he
     was with [Appellant], Cook and Bowling all night, went to the “Last
     Stop” with them, was standing with them at the time of the
     shooting, and left the bar with [Appellant], Cook and Bowling. It
     is curious why [Appellant] wouldn’t remember Culpepper’s
     presence based upon Culpepper’s statement that he was a
     companion [of Appellant on] the night of the incident. Culpepper’s
     version of events was capable of being easily obtainable in time
     for [Appellant’s] trial and definitely before March 10, 2015.

           Having failed to timely file, [Appellant] must show that this
     evidence was unknown to him at trial, or could not have been
     ascertained by due diligence. His Petition states exactly the
     opposite, declaring:

           “[T]rial counsel [for the defense] was well aware that
           Mr. Cook and Mr. Bowling were present at the bar on
           the night of the shooting since they were both initially
           arrested—and Cook was charged—in connection with
           the case...[.] Finally, had trial counsel interviewed
           Jeremy Bowling, he also would have learned that
           Mr. Culpepper was at the bar.”

           In fact, [Appellant] himself was acquainted with all of those
     whose testimony he claims is newly discovered evidence, and was
     with all of them on the night in question, according to an affidavit
     by federal investigator Linda Lopez-Nassiff, which was submitted

                                     -8-
J-S43005-20


     with the instant PCRA and marked “Exhibit B”. Two similar
     exhibits were submitted, each also purporting to contain new
     information not previously disclosed. However, none of the
     exhibits contain evidence (for example) that a witnesses [sic]
     failed to previously disclose. Rather, in each case, the witness
     purportedly told the investigator that if an attorney or investigator
     had contacted them, they would have given the same information
     as they now proffer. This directly contradicts the idea that their
     testimony was unknown or not obtainable.

           [Appellant] goes on to acknowledge that “To be granted a
     new trial on the basis of after-discovered evidence, [Appellant]
     must demonstrate that the evidence . . . could not have been
     obtained prior to the conclusion of the trial by the exercise of
     reasonable diligence.” [Appellant] then claims that he has been
     duly diligent “in attempting to find new evidence of his
     innocence... [and] ... has continually urged his attorneys to
     investigate his claims and sought assistance on his own by
     requesting counsel.”

            However, the requirement that evidence have been
     previously unknown and not obtainable through the exercise of
     due diligence has nothing to do with a [p]etitioner having
     diligently sought new evidence, or with having urged his attorneys
     to further investigate, where a [p]etitioner acknowledges openly
     that the evidence he claims as being newly discovered was known
     at the time of trial and/or easily obtainable.

           “Under, the newly-discovered evidence exception to
           timeliness, a petitioner must explain why he could not
           have learned the new fact(s) earlier with the exercise
           of due diligence...[.] This rule is strictly enforced...[.]
           Additionally, the focus of this exception is on the
           newly discovered facts, not on a newly discovered or
           newly willing source for previously known facts.”

     Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015).
     See Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008).

           [Appellant’s] argument that his attorney should have done
     more to bring forward the testimony of other witnesses is an
     ineffective assistance of counsel claim. [Appellant] cannot get
     around the time requirements of the PCRA statute by disguising a
     claim of ineffectiveness as an issue of after-discovered evidence.

                                      -9-
J-S43005-20


Notice of Intent to Dismiss, 10/17/19, at 2–5 (emphasis in original) (record

references omitted).

      On appeal, Appellant claims that although he was aware that the three

witnesses were present on the evening of the shooting, “he did not know what

their accounts of the events would be.” Appellant’s Brief at 20. Thus, urges

Appellant, “the names of the witnesses are not the newly discovered facts; it

is their statements detailing their observations the night of the shooting that

are the facts.” Id. at 20–21 (emphasis in original).

      We disagree. It is clear that the three witnesses’ statements do not

qualify for the after-discovered-facts exception to the PCRA jurisdictional

time-bar. The underlying relevant facts are not the witnesses’ statements

themselves; rather, the essential detail is that Cook, Bowling, and Culpepper

were eyewitnesses to the events that occurred in the Last Stop Bar on the

night of the shooting.

      Further, Appellant does not dispute that he knew the three witnesses

were present that evening and even asserts that he supplied trial counsel with

Cook’s and Bowling’s names, claiming they “could establish I did not commit

the crime alleged . . . .” Reply to Commonwealth’s Response, 9/16/19, Exhibit

K. He also represented that he knew that Culpepper was in the bar that night.

Appellant’s Brief at 20. Thus, as early as the night of the shooting, Appellant

was aware of the existence of eyewitnesses that could provide exculpatory

information. Because these facts were known to him prior to trial, Appellant


                                    - 10 -
J-S43005-20


cannot satisfy the first part of the newly-discovered-fact test and is not

entitled to relief. See Foreman, 55 A.3d at 537 (to plead an effective section

9545(b)(1)(ii) timeliness exception an appellant must demonstrate both that

the facts were unknown and that he exercised due diligence). While Appellant

may have had a meritorious argument concerning counsel’s failure to

interview the three witnesses, a claim of ineffective assistance of counsel

cannot save an otherwise untimely petition for review on the merits.

Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999).

      Finally, Appellant asserts that his actual innocence should “provide a

gateway to overcome timeliness issues barring consideration of his PCRA

claims.” Appellant’s Brief at 28. To support this proposition, Appellant cites

to McQuiggin v. Perkins, 569 U.S. 383 (2013), wherein the United States

Supreme Court held that petitioners who assert a convincing actual innocence

claim may thereby invoke the miscarriage-of-justice exception to overcome

the federal habeas corpus statute of limitations.        Id. at 391.      Our

jurisprudence, however, has already deemed such decisions pertaining to

federal habeas corpus law irrelevant to our construction of the timeliness

provisions set forth in the PCRA. See Commonwealth v. Saunders, 60 A.3d

162, 165 (Pa. Super. 2013) (a significant development in federal habeas

corpus law “is of no moment with respect to the way Pennsylvania courts apply

the plain language of the time bar set forth in section 9545(b)(1) of the

PCRA.”).


                                    - 11 -
J-S43005-20


      Moreover,   we    have   specifically   rejected   Appellant’s   “gateway”

argument. In Commonwealth v. Brown, 143 A.3d 418 (Pa. Super. 2016),

we acknowledged the United States Supreme Court’s holding in McQuiggin

that petitioners asserting a convincing actual innocence claim may invoke a

miscarriage-of-justice exception to overcome a federal habeas corpus statute

of limitations. However, we determined that the holdings in habeas corpus

cases are irrelevant to our construction of the plain language of the PCRA's

timeliness provisions. Brown, 143 A.3d at 420–421.

      Therefore, because Appellant’s second PCRA petition is patently

untimely, and he has not met his burden of establishing an exception to the

PCRA’s time-bar, the PCRA court properly determined that it lacked

jurisdiction to address his claims. We therefore affirm the PCRA court’s order

denying Appellant post-conviction relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2021




                                    - 12 -